DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a gas wand agricultural system, classified in A01G7/02.
II. Claims 19-20, drawn to a canopy agricultural system, classified in A01G9/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design and mode of operation (Invention I is directed to gas wands and mesh while invention II is directed to a canopy).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with JOEL D. SKINNER, JR. on 08 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas wand engaging two supports must be shown or the feature canceled from the claims.  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities: 
Page 10, line 9 recites “plants and they” which should be --plants as they--.
Page 10, line 9 recites “grow  Each” which should be --grow. Each--.
Page 11, line 11 recites “intneded” which should be --intended--.
Page 14, line 22 recites “conforms to” which should be --conformed to--.
Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, line 2 recites “to be place” which should be --to be placed--.
Claim 3, line 2 recites “to be place” which should be --to be placed--.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: gas emitter element in claim 1.
Because this claim limitations is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “engages two supports”. It is unclear if this is the same supports as the at least two supports from line 2 or if these are separate. For examination purposes they will be different.
Claim 3 recites the limitation "the major vertical axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hall (U.S. 2014/0305040). 
Regarding claim 1, Hall discloses an agricultural system for distributing gas to a plant set having one or more plants, comprising at least two supports 20 (Figure 5) adapted to be place[d] adjacent the plant set, at least one elongated gas wand 23 (Figure 5) having a predetermined length such that it engages two supports 43 (Figure 5) so that it is supported, adjustably with respect to height (Paragraph [0038], lines 10-14; Paragraph [0042], lines 1-3 disclose the gas valve 62 and connector 62a being included on frame 23 or platform 40), adjacent the plant set, the at least one gas emission wand having a tubular body 10with a gas transmission lumen 61 (Figure 6; Paragraph [0041], lines 3-4) and at least one gas emitter element 60 (Figure 6) disposed on or in the body for egress of gas from the gas transmission lumen to the environment adjacent the plant set.

Regarding claim 6, Hall discloses the system of claim 1 as stated above, wherein there are a plurality of gas wands (23 and 40 Figure 5; Paragraph [0042], lines 1-3), the wands being selectively coupleable (Paragraph [0037], lines 8-11) and held to the at least one support to adjust the amount and orientation of gas distribution to the plant set (Paragraph [0044], lines 1-4).
Regarding claim 8, Hall discloses the system of claim 1 as stated above, wherein the gas emitter element 60 (Figure 6) is an aperture in the gas wand body (Paragraph [0041], lines 2-4).
Regarding claim 10, Hall discloses the system of claim 1 as stated above, wherein the gas wand has a gas supply connector 62a (Figure 6) disposed at one end which is adapted to be connected to a gas supply (Paragraph [0041], lines 4-12).
Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goble (WO 2018136876).
Regarding claim 1, Goble discloses an agricultural system for distributing gas to a plant set having one or more plants, comprising at least two supports 18 (Figure 10C) adapted to be place[d] adjacent the plant set, at least one elongated gas wand 16 (Figure 10B) having a predetermined length such that it engages two supports (See annotated figure 10C below reference A and B) so that it is supported, adjustably with respect to height (the gas wand can be pulled through support B to adjust the height), adjacent the plant set, the at least one gas emission wand 16 (Figure 10C) having a tubular body 10with a gas transmission lumen (Annotated Figure 10C reference C) and at least one gas emitter element (Annotated Figure 10B reference D) disposed on or in the body for egress of gas from the gas transmission lumen to the environment adjacent the plant set (Paragraph [0022], lines 11-15- “gaseous discharge”).

    PNG
    media_image1.png
    772
    604
    media_image1.png
    Greyscale

Regarding claim 3, Goble discloses the system of claim 1 as stated above, wherein each support comprises at least one vertical member 18 (Figure 10C) adapted to be place[d] on or in soil (Paragraph [0026], lines 4-5; ground can include soil) and a mesh panel 12 (Figure 10C) coupled to the at least one vertical member and held adjacent to the plant set so that a plane of 20the mesh panel is parallel to the major vertical axis of the plant set, the mesh panel having at least 3 vertically oriented mesh apertures 12 (Figure 10C), whereby the gas wand may be selectively placed in one mesh aperture to adjust the height of the gas wand (Page 7, lines 1-2; the mesh can hold branches, so it could also be able to hold the gas wand).
Regarding claim 4, Goble discloses the system of claim 3 as stated above, wherein the support comprises two vertical members (Annotated Figure 10C reference E and F) and wherein the mesh panel 
Regarding claim 5, Goble discloses the system of claim 4 as stated above, wherein there are three or more supports 18 (Annotated Figure 10C reference E, F, and G) spaced around the plant set.
Regarding claim 9, Goble discloses the system of claim 1 as stated above, wherein the gas emitter element is a nozzle (Annotated Figure 10C reference D) connected to the gas wand.

    PNG
    media_image1.png
    772
    604
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 2014/0305040).
Regarding claim 7, Hall discloses the system of claim 1 as stated above in the embodiment shown in Figures 5/6.
The embodiment shown in Figures 5/6 does not show the gas wand comprising a plurality 15of elongated body modules, the modules being connectible and disconnectible to each other to adjust the length of the gas wand, each body module having a body member having connectible ends and a central lumen.
The embodiment shown in Figure 2 teaches, the gas wand comprising a plurality 15of elongated body modules (See annotated Figure 2 below reference A), the modules being connectible and disconnectible to each other (Paragraph [0025], lines 1-4) to adjust the length of the gas wand, each body module having a body member having connectible ends 27 and a central lumen 23c.

    PNG
    media_image2.png
    538
    507
    media_image2.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in Figures 5/6 and have the gas wand comprise of a plurality of elongated body modules, the modules being connectible and disconnectible to each other to adjust the length of the gas wand, each body module having a body member having connectible ends and a central lumen as taught by the embodiment in Figure 2 so that in can be shipped in a small container (Paragraph [0025], lines 6-8). 	Regarding claim 11, Hall discloses the system of claim 1 as stated above in the embodiment shown in Figures 5/6.
The embodiment shown in Figures 5/6 does not show the gas wand having a support connector disposed at one end which is adapted to couple and de-couple the at least one support.
The embodiment shown in Figure 2 teaches, in the same field of endeavor, the gas wand having a support connector (See annotated Figure 2 below reference B) disposed at one end which is adapted to couple and de-couple the at least one support (Paragraph [0025], lines 1-4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in Figures 5/6 and have the gas wand 

    PNG
    media_image2.png
    538
    507
    media_image2.png
    Greyscale
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABIGAIL L RYDBERG/Examiner, Art Unit 4174                                                                                                                                                                                                        


/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4174